                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

KAITLYN M. STEFFENHAGEN,

                      Plaintiff,
                                                     Case No. 18-CV-805-JPS
v.

SEEDS OF HEALTH INC.,
                                                                    ORDER
                      Defendant.


       On March 29, 2019, the parties filed a joint stipulation of dismissal of

this action with prejudice and without costs or fees assessed to any party.

(Docket #19). The Court will adopt that stipulation. See Fed. R. Civ. P.

41(a)(1)(A)(ii).

       Accordingly,

       IT IS ORDERED that the parties’ joint stipulation of dismissal

(Docket #19) be and the same is hereby ADOPTED; this action be and the

same is hereby DISMISSED with prejudice and without costs to any party.

       Dated at Milwaukee, Wisconsin, this 29th day of March, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge
